DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 09/21/21.  As directed by the amendment: claims 1-3 and 5-7 have been amended; no claims have been cancelled; and claim 8 has been added.  Thus, claims 1-8 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first axis motors … the first axis motor”, the aforementioned limitations are 
indefinite as it is unclear whether there are a plurality of motors related to the first axis, a single first axis motor, and/or one of the first axis motors is being referenced in the later recitation regarding “the first axis motor”.   Appropriate correction is required.   
	Claim 4 recites “the first axis motor”, as “the first axis motor” is recited in claim 1 (from which claim 4 depends), this limitation is indefinite.   Appropriate correction is required.   
Claim 5 recites “first axis motors … the first axis motor”, the aforementioned limitations are 
indefinite as it is unclear whether there are a plurality of motors related to the first axis, a single first axis motor, and/or one of the first axis motors is being referenced in the later recitation regarding “the first axis motor”.   Appropriate correction is required.   
Claim 7 recites “the first axis motors”; however, as “the first axis motor” is recited in claim 1 (from 
which claim 7 depends), the limitation is indefinite.  Appropriate correction is required.   
Claim 8 recites “first axis motors … the first axis motor”, the aforementioned limitations are 
indefinite as it is unclear whether there are a plurality of motors related to the first axis, a single first axis motor, and/or one of the first axis motors is being referenced in the later recitation regarding “the first axis motor”.   Appropriate correction is required.   

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761